DETAILED ACTION
1.	This action is in response to applicant's amendment received on 12/3/2021.  Amended claims 1-4, 7-9, 11-13, 19-21, and new claim 22 are acknowledged and the following notice of allowability is formulated below.  Claims 14 is cancelled.  The amendments to the specification have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 12/15/2021.


The application has been amended as follows: 

1.	(Currently Amended) A system, comprising: a plurality of cooling fans; a plurality of actuators including: a variable geometry turbocharger (VGT) actuator, and a different actuator that is different from the VGT actuator, the plurality of cooling fans including: a first cooling fan for cooling the VGT actuator, and a second cooling fan for cooling the different actuator; and a controller configured to: receive temperature data from an actuator temperature sensor of the VGT actuator, the temperature data including information relating to an actuator temperature of the VGT actuator, determine that the actuator temperature satisfies a temperature threshold associated with the VGT actuator, identify the first cooling fan to use for cooling the VGT actuator, and control the first cooling fan to adjust the actuator temperature based on determining that the actuator temperature satisfies the temperature threshold.
8.	(Currently Amended) A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: receive temperature data from an actuator temperature sensor of a variable geometry turbocharger (VGT) actuator of a plurality of actuators of a system, the temperature data including information relating to an actuator temperature, determine that the actuator temperature satisfies a temperature threshold associated with the VGT actuator, identify a first cooling fan, of a plurality of cooling fans of the system, to use for cooling the VGT actuator, the plurality of cooling fans further including a second cooling fan for cooling a different actuator of the plurality of actuators, and control the first cooling fan to adjust 
13.	(Currently Amended) A method, comprising: receiving temperature data from an actuator temperature sensor of a first actuator of a plurality of actuators of a system, the temperature data including information relating to an actuator temperature of the first actuator; determining that the actuator temperature satisfies a temperature threshold associated with the first actuator; identifying a first cooling fan, of a plurality of cooling fans of the system, to use for cooling the first actuator, the plurality of cooling fans further including a second cooling fan for cooling a second actuator of the plurality of actuators, and the second actuator including an exhaust gas recirculation (EGR) actuator that is different from the first actuator; and controlling the first cooling fan to adjust the actuator temperature based on determining that the actuator temperature satisfies the temperature threshold.
Allowable Subject Matter
Claims 1-13, 15-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1, 8, and 13, but more specifically, a variable geometry turbocharger actuator and a different actuator having respective cooling fans, in which the first and second cooling fans are used to cool VGT actuator and the different actuator, and controlling the first cooling fan based upon an actuator temperature. All depending claims are allowable. 
The closest piece of prior art is mentioned in the final rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        12/15/2021